Case 1:19-cv-01173-DDD-JPM Document 56 Filed 02/26/21 Page 1 of 2 PageID #: 1172




                                         UNITED STATES DISTRICT COURT
                                         WESTERN DISTRICT OF LOUISIANA
                                              ALEXANDRIA DIVISION

  KAYLA J. GILES                                                                  CIVIL ACTION NO. 1:19-cv-01173

  VERSUS                                                                          CHIEF JUDGE DEE D. DRELL

  DELTA DEFENSE, L.L.C., and                                                      MAGISTRATE JUDGE JOSEPH
  UNITED SPECIALTY INSURANCE COMPANY                                              H.L. PEREZ-MONTES
  Defendants
  -------------------------------------------------------------------------------------------------------------------------------

                   REPORT IN ACCORDANCE WITH ORDER OF DECEMBER 29, 2020

           NOW INTO COURT, through undersigned counsel, comes Kayla J. Giles, who reports to

  the court as follows, to-wit:



  1.       Kayla Giles was indicted for one (1) count of Second Degree Murder in violation of La.

  R.S. 14:30.1, and one (1) count of Obstruction of Justice in violation of La. R.S. 14:130.1, in

  docket number 345,209, on the docket of the Ninth Judicial District Court in and for Rapides

  Parish, Louisiana.



  2.       Hearings on pre-trial motions were held on November 9, 2020, and rulings were made on

  each that date.



  3.       Notice of Intention to Apply for Emergency Supervisory Writs of Certiorari and Review and

  Stay Order were filed December 3, 2020. The same were timely perfected and a response to the

  same has been filed by the State of Louisiana. All these matters bear Docket No. KW 20-98 on

  docket of the Louisiana Third Circuit Court of Appeal. No decision has been rendered on these

  matters as of this time.



  4.       At this time, the trial of the above criminal proceedings remains fixed for May 17, 2021.
Case 1:19-cv-01173-DDD-JPM Document 56 Filed 02/26/21 Page 2 of 2 PageID #: 1173




         WHEREFORE, KAYLA J. GILES PRAYS that this Report be filed to serve as occasion

  may allow.




                                               LAW OFFICE OF,


                                               /S/ THOMAS R. WILLSON _________
                                               THOMAS R. WILLSON
                                               1330 JACKSON STREET
                                               ALEXANDRIA, LOUISIANA 71301
                                               PH. NO. (318) 442-8658
                                               FAX NO. (318) 442-9637
                                               rocky@rockywillsonlaw.com
                                               Attorney for Kayla J. Giles (#13546)



                                       Certificate of Service

          I hereby certify that this Report was provided to Counsel for United Specialty Insurance
  Company, Celeste D. Elliott, by depositing the same in the U.S. Mail addressed to 601 Poydras
  Street, Suite 2775, New Orleans, La. 70130, and counsel for Counsel for Delta Defense, L.L.C.,
  W. Scarth Clark and Megan B. Jacqmin, by depositing the same in the U.S. Mail addressed to
  2030 St. Charles Avenue, New Orleans, La. 70130, with sufficient postage affixed, this 26th day of
  February, 2021.


                               /S/ THOMAS R. WILLSON _________
                                THOMAS R. WILLSON
